Exhibit 10.10

 

--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE’S
SECURITIES LAWS. NEITHER THIS NOTE NOR ANY PORTION THEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR OFFERED FOR SALE
UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS
AVAILABLE WHICH IS ACCOMPANIED BY AN OPINION OF ISSUER COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED. THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS
SUBORDINATE TO THE SENIOR OBLIGATIONS, AS DEFINED HEREIN

--------------------------------------------------------------------------------

 

AMENDED & RESTATED

U.S. $ 1,000,000 UNSECURED SUBORDINATED NOTE

OF

HUNGARIAN TELEPHONE AND CABLE CORP.

(Amending and Restating a Promissory Note dated May 12, 1999)

 

Principal Amount:   U.S. $1,000,000      Issue Date: May 12, 1999 and   
Expiration Date: March 31, 2007 amended and restated April 11, 2000     

 

For value received, Hungarian Telephone and Cable Corp., a company formed under
the laws of the State of Delaware, U.S.A. (the “Issuer”), hereby promises to pay
to Barings (Guernsey) Limited as custodian for Asset Holder PCC Limited re:
Ashmore Emerging Markets Liquid Investment Portfolio (“EMLIP”) the principal
amount of this Note on the dates and in the amounts specified in the Conditions
(as defined below). The Issuer promises to pay interest on the unpaid principal
amount of this Note until the principal amount is paid in full, at such interest
rates and payable at such times, as specified in the Conditions.

 

This Note (“Note”) replaces the Amended and Restated Note No.      which was
issued on May 12, 1999 by the Issuer to Postabank és Takarékpénztár
Részvénytársaság (“Postabank”) and amended and restated on April 11, 2000 (the
“Original Note”). Postabank transferred its entire interest in the Original Note
to EMLIP on October 10, 2003 and the Original Note was surrendered to the Issuer
for replacement with this Note. This Note is one of a series of twenty-five
notes (collectively, the “Notes”), twenty-one of which have been delivered by
the Issuer to EMLIP and four of which have been delivered by the Issuer to a
third party to replace twenty-five notes, including the Original Note
(collectively the “Original Notes”). Each of the Original Notes was issued by
the Issuer in favor of Postabank on May 12, 1999 pursuant to a securities
purchase agreement (as amended, the “Securities Purchase Agreement”) dated May
10, 1999 between the Issuer and Postabank and each of the Original Notes were
amended and restated on April 11, 2000. Each of the Notes is subject to the
additional terms and conditions which were



--------------------------------------------------------------------------------

attached to the Original Notes (as amended and restated on April 11, 2000) and
are set forth in the annex attached hereto (the “Conditions”) and are
incorporated herein by reference in their entirety.

 

Upon any redemption of less than the entire principal amount outstanding of this
Note in accordance with the Conditions, the amount so redeemed shall be recorded
by the Issuer in the register maintained by the Issuer (the “Register”) and the
principal amount outstanding of this Note from time to time shall be as recorded
in the Register. The Issuer will promptly upon written request from a Noteholder
provide free of charge to such Noteholder a certified copy of the Register
indicating the aggregate principal amount of the Notes redeemed on or prior to
the date of such copy.

 

This Note is issued in registered form and is not transferable in part.



--------------------------------------------------------------------------------

AS WITNESS the signature of a duly authorized officer on behalf of the Issuer:

 

HUNGARIAN TELEPHONE AND CABLE CORP., as Issuer By:        

--------------------------------------------------------------------------------

Name:

  Kaj Ole Betram

Title:

  President and Chief Executive Officer

 

duly authorized signatory

EXECUTED as of October 10, 2003



--------------------------------------------------------------------------------

FORM OF TRANSFER

 

BETWEEN:

 

(1) [Transferor] (the “Transferor”); and

 

(2) [Transferee] (the “Transferee”).

 

DATE: [                ]

 

For value received the Transferor hereby transfers [*] Note[s] issued by
Hungarian Telephone and Cable Corp. (the “Note[s]”) in the original principal
amount of U.S.$ [*] to the Transferee in accordance with the Conditions (as
defined in the Note) and instructs the Issuer to register the Transferee as
owner of the Note[s].

 

SIGNED:

 

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

duly authorized signatory       duly authorized signatory for and on behalf of  
    for and on behalf of [Transferor] as Transferor       [Transferee] as
Transferee



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE’S
SECURITIES LAWS. NEITHER THIS NOTE NOR ANY PORTION THEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR OFFERED FOR SALE
UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS
AVAILABLE WHICH IS ACCOMPANIED BY AN OPINION OF ISSUER COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED. THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS
SUBORDINATE TO THE SENIOR OBLIGATIONS, AS DEFINED HEREIN

--------------------------------------------------------------------------------

 

AMENDED & RESTATED

U.S. $ 1,000,000 UNSECURED SUBORDINATED NOTE

OF

HUNGARIAN TELEPHONE AND CABLE CORP.

(Amending and Restating a Promissory Note dated May 12, 1999)

 

Principal Amount:   U.S. $1,000,000      Issue Date: May 12, 1999 and   
Expiration Date: March 31, 2007 amended and restated April 11, 2000     

 

For value received, Hungarian Telephone and Cable Corp., a company formed under
the laws of the State of Delaware, U.S.A. (the “Issuer”), hereby promises to pay
to The Northern Trust Co. as custodian for Ashmore Emerging Markets Debt Fund
(“AEMDF”) the principal amount of this Note on the dates and in the amounts
specified in the Conditions (as defined below). The Issuer promises to pay
interest on the unpaid principal amount of this Note until the principal amount
is paid in full, at such interest rates and payable at such times, as specified
in the Conditions.

 

This Note (“Note”) replaces the Amended and Restated Note No.      which was
issued on May 12, 1999 by the Issuer to Postabank és Takarékpénztár
Részvénytársaság (“Postabank”) and amended and restated on April 11, 2000 (the
“Original Note”). Postabank transferred its entire interest in the Original Note
to AEMDF on October 10, 2003 and the Original Note was surrendered to the Issuer
for replacement with this Note. This Note is one of a series of twenty-five
notes (collectively, the “Notes”), four of which have been delivered by the
Issuer to AEMDF and twenty-one of which have been delivered by the Issuer to a
third party to replace twenty-five notes, including the Original Note
(collectively the “Original Notes”). Each of the Original Notes was issued by
the Issuer in favor of Postabank on May 12, 1999 pursuant to a securities
purchase agreement (as amended, the “Securities Purchase Agreement”) dated May
10, 1999 between the Issuer and Postabank and each of the Original Notes were
amended and restated on April 11, 2000. Each of the Notes is subject to the
additional terms and conditions which were attached to the Original Notes (as
amended and restated on April 11,



--------------------------------------------------------------------------------

2000) and are set forth in the annex attached hereto (the “Conditions”) and are
incorporated herein by reference in their entirety.

 

Upon any redemption of less than the entire principal amount outstanding of this
Note in accordance with the Conditions, the amount so redeemed shall be recorded
by the Issuer in the register maintained by the Issuer (the “Register”) and the
principal amount outstanding of this Note from time to time shall be as recorded
in the Register. The Issuer will promptly upon written request from a Noteholder
provide free of charge to such Noteholder a certified copy of the Register
indicating the aggregate principal amount of the Notes redeemed on or prior to
the date of such copy.

 

This Note is issued in registered form and is not transferable in part.



--------------------------------------------------------------------------------

AS WITNESS the signature of a duly authorized officer on behalf of the Issuer:

 

HUNGARIAN TELEPHONE AND CABLE CORP., as Issuer By:        

--------------------------------------------------------------------------------

Name:

  Kaj Ole Betram

Title:

  President and Chief Executive Officer

 

duly authorized signatory

EXECUTED as of October 10, 2003



--------------------------------------------------------------------------------

FORM OF TRANSFER

 

BETWEEN:

 

(1) [Transferor] (the “Transferor”); and

 

(2) [Transferee] (the “Transferee”).

 

DATE: [                ]

 

For value received the Transferor hereby transfers [*] Note[s] issued by
Hungarian Telephone and Cable Corp. (the “Note[s]”) in the original principal
amount of U.S.$ [*] to the Transferee in accordance with the Conditions (as
defined in the Note) and instructs the Issuer to register the Transferee as
owner of the Note[s].

 

SIGNED:                    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

duly authorized signatory

for and on behalf of

[Transferor] as Transferor

     

duly authorized signatory

for and on behalf of

for and on behalf of



--------------------------------------------------------------------------------

Terms and Conditions of the Amended and Restated Unsecured Subordinated Notes

 

The issue (the “Note Issue”) of the Notes (the “Notes”) of Hungarian Telephone
and Cable Corp. (the “Issuer”) are subject to these terms and conditions (the
“Conditions”). The Noteholders (as defined below) are bound by, and are deemed
to have notice of, all the Conditions contained herein applicable to them.

 

1. Defined Terms and Interpretations

 

As used in the Securities Purchase Agreement (including the attached Exhibits)
and in respect of the certificates for and terms and conditions of the Notes,
the following terms shall have the specified meanings (unless otherwise defined
therein):

 

“Arrangers” means Citibank, N.A. and Westdeutsche Landesbank Girozentrale, each
in its capacity as Arranger under the Senior Secured Credit Agreement;

 

“Banks” means the Arrangers and the other financial institutions from time to
time party to the Senior Secured Credit Agreement;

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not required or authorized to close in New York City and Budapest;

 

“Clause” means, subject to any contrary indication, a reference to a Clause
hereof;

 

“Condition” and “Conditions” shall have the meanings ascribed thereto herein;

 

“Dispute” shall mean any dispute or difference arising out of or in connection
with this Note, including any question as to its existence, validity or
termination;

 

“Expiration Date” means March 31, 2007, or if such day is not a Business Day,
the next succeeding day which is a Business Day;

 

“Facility Agent” means, at any time, the facility agent for the Banks under the
Senior Secured Credit Agreement at such time, being as at the date of the
amendment and restatement of the Notes, Citibank International plc;

 

“Finance Documents” means, at any time, each of the Securities Purchase
Agreement, the Warrant Agreement and any other document, notice, instrument or
agreement entered into or delivered pursuant to any of the foregoing, and
“Finance Document” shall mean any or each such document, notice, instrument or
agreement;

 

“Finance Parties” has the meaning ascribed to such term in the Senior Secured
Credit Agreement;

 

“Fixed Margin” means in relation to each Interest Period or other relevant
period six per cent (6%) per annum; provided that if the interest on the Notes
is duly paid on the Interest Payment Date for an Interest Period when due, then
the Fixed Margin for such Interest Period shall be three and one-half per cent
(3 1/2%) per annum;

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government;

 

“HTCC Consulting” means HTCC Tanacsado Reszvenytarsasag;

 

“HTCC Group” means the Issuer and each of its subsidiaries;

 

“holder” has the meaning ascribed to such term in Clause 5.2;

 

“Hungary” means the Republic of Hungary;

 

“Interbank Rate” means in relation to any Interest Period or other period, the
arithmetic mean (rounded upward to the nearest four decimal places) of the
offered quotations for U.S. dollar deposits for such period which appear on the
relevant Telerate Page of the Telerate Service which displays a British Bankers
Association Interest Settlement Rate for U.S. dollars (or such other page or
such other service as may replace such page and/or service, as appropriate, for
the purpose of displaying London Interbank Offered Rates of leading banks) at or
about 11:00 a.m. (London time) on the applicable Quotation Day; provided that if
there is one only or no such offered quotations on the relevant Telerate Page of
the Telerate Service or there is no relevant Telerate Page, the applicable
interest rate shall be the arithmetic mean (rounded upwards, if not already such
a multiple of one-sixteenth of one per cent (0.0625%)) of the rates at which
each of the Reference Banks was offering to prime banks in the Budapest
Interbank market deposits in U.S. dollars at or about 11:00 a.m. (Budapest time)
on the applicable Quotation Day for a period equal to such period and in an
amount comparable with the amount to be outstanding during such period;

 

“Interest Payment Date” has the meaning ascribed to it in Clause 14.2;

 

“Interest Payment Default” means any interest payment when due on the Interest
Payment Date therefor shall fail to be made and such failure shall continue for
at least 365 consecutive days after such Interest Payment Date; provided,
however that no Interest Payment Default shall be deemed to have occurred
hereunder if, within 10 days after the end of such 365-day period, the
Noteholder shall have received all interest accrued (including, without
limitation, interest accruing pursuant to Clause 15.1) from such Interest
Payment Date to the date the interest payment is made;

 

“Interest Period” means, subject as provided below, in relation to any Note, a
period of six (6) months provided that:

 

  (a) if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period over into another calendar month in which event such Interest Period
shall end on the last preceding Business Day; and

 

  (b) any Interest Period which commences on the last day of a calendar month
and any Interest Period which commences on a day for which there is no
numerically



--------------------------------------------------------------------------------

corresponding day in the calendar month which is the relevant number of months
after the commencement of such Interest Period shall end on the last Business
Day of the calendar month which is the relevant number of calendar months after
the commencement of such Interest Period;

 

“Issue Date” means, as to any Note, the date(s) specified as such in such Note;

 

“Issuer” means Hungarian Telephone and Cable Corp., a corporation formed under
the laws of the State of Delaware;

 

“Majority Lenders” has the meaning ascribed to such term in the Senior Secured
Credit Agreement;

 

“Mandatory Prepayment Event” means any of the following:

 

(a) while any Senior Obligations shall remain unpaid or any commitment under the
Senior Secured Credit Agreement shall be in force, the occurrence of (i) any
Senior Default or (ii) an Interest Payment Default; or

 

(b) at any time after the Senior Obligations shall have been paid in full and
the commitments under the Senior Secured Credit Agreement shall have been
terminated, (i) the occurrence of any “Event of Default” (as defined in the
Senior Secured Credit Agreement as in effect immediately prior to such payment
and termination) or (ii) the Issuer shall fail to make any payment (whether of
principal, interest or otherwise) when due under this Note;

 

“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day if a
period starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last business day in that later month;

 

“Noteholder” has the meaning ascribed to such term in Clause 5.2;

 

“Notes” means the notes issued in accordance with the Securities Purchase
Agreement, as such notes have been amended and restated on April 11, 2000, and
to which the Conditions contained herein are applicable;

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock issuer, estate, trust, limited liability issuer,
unincorporated association, joint venture or other entity, or a Governmental
Authority;



--------------------------------------------------------------------------------

“Post-Petition Interest” means interest at the contract rate accruing subsequent
to the filing of a petition initiating any proceeding in bankruptcy, insolvency
or like proceeding whether or not such interest is an allowed claim enforceable
against the debtor in any proceeding under any applicable bankruptcy law;

 

“Quotation Day” means in relation to any Interest Period or other period, the
day on which interest rate quotations are ordinarily given by prime banks in the
London Interbank Market for deposits in U.S. dollars for delivery on the first
day of the Interest Period or other such period; provided that, if, for any such
period, quotations would ordinarily be given on more than one day, the Quotation
Day for such period will be the last of those days;

 

“Reference Banks” means the principal London offices of ABN AMRO Bank N.V.,
Citibank N.A. and ING Bank N.V., or such other bank or banks as may from time to
time be agreed between the Issuer and the Noteholders, such agreement not to be
unreasonably withheld or delayed;

 

“Register” means the register to be kept by the Issuer in which the Noteholders
from time to time of the Notes are registered;

 

“Schedule” shall, subject to any contrary indication, be construed as a
reference to a schedule hereto;

 

“Senior Default” means, while any Senior Obligations shall remain unpaid or any
commitment under the Senior Secured Credit Agreement shall be in force, the
occurrence of “Event of Default” (as defined in the Senior Secured Credit
Agreement) and the acceleration of the maturity of the Senior Obligations in
accordance with the terms thereof, if such acceleration shall continue for at
least 365 consecutive days after the Facility Agent has so elected such
acceleration;

 

“Senior Guaranty” means the Deed of Guarantee No. 6 dated as of April 11, 2000
among the Issuer, as guarantor, Citibank Rt., as Security Agent and beneficiary
and Hungarotel Távközlési Koncessziós Részvénytársaság, RÁBA-COM Távközlési
Koncessziós Részvénytársaság, Pápa és Térsége Távközlési Koncessziós
Részvénytársaság, and KNC Kelet-Nógrád COM Távközlési Koncessziós
Részvénytársaság, as countersignors;

 

“Senior Indebtedness” means all indebtedness and other obligations of any member
of the HTCC Group to the Finance Parties under or in connection with the Senior
Loan Agreements;

 

“Senior Loan Agreements” means the Senior Secured Credit Agreement, the Senior
Guaranty, the Senior Security Deposit Agreement, the Senior Security Agreement,
and each “Senior Finance Document” (as defined in the Senior Secured Credit
Agreement) and, in each case, any other agreement relating to the obligations
thereunder;

 

“Senior Obligations” means the principal, premium, if any, interest (including
Post-Petition Interest), penalties, fees, expenses, claims, charges, indemnity
obligations, attorneys’ fees and expenses, and other liabilities with respect to
the Senior Indebtedness;



--------------------------------------------------------------------------------

“Senior Secured Credit Agreement” means the EUR 130,000,000 Secured Senior Debt
Facility Agreement dated as of April 11, 2000 among Hungarotel Távközlési
Koncessziós Részvénytársaság, RÁBA-COM Távközlési Koncessziós Részvénytársaság,
Pápa és Térsége Távközlési Koncessziós Részvénytársaság, and KNC Kelet-Nógrád
COM Távközlési Koncessziós Részvénytársaság, as Borrowers; the Issuer and HTCC
Consulting, as Guarantors; Citibank, N.A. and Westdeutsche Landesbank
Girozentrale, as Arrangers; the Facility Agent; Citibank Rt., as Security Agent;
and the financial institutions party to the Senior Secured Credit Agreement in
their capacity as lenders;

 

“Senior Security Agreement” means the Pledge and Security Agreement dated as of
April 11, 2000 by the Issuer in favor of Citibank Rt., as Security Agent;

 

“Senior Security Deposit Agreement” means the Security Deposit No. 1 Agreement
dated as of April 11, 2000 by the Issuer in favor of Citibank Rt., as Security
Agent and depositee, and Hungarotel Távközlési Koncessziós Részvénytársaság,
RÁBA-COM Távközlési Koncessziós Részvénytársaság, Pápa és Térsége Távközlési
Koncessziós Részvénytársaság, and KNC Kelet-Nógrád COM Távközlési Koncessziós
Részvénytársaság, as countersignors;

 

“Standstill Termination Date” means the earlier of (a) the repayment in full in
cash of the Senior Obligations and (b) March 31, 2007;

 

“Subordinated Debt” has the meaning ascribed to such term in Clause 19;

 

“Subordination Event” means the occurrence of any “Event of Default” as defined
in the Senior Secured Credit Agreement;

 

“Tax” means any tax, levy, impost, duty or other charge of a similar nature
(including, without limitation, any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same);

 

“U.S. dollar”, “dollars”, “USD”, “$” and “U.S.$” means the lawful currency of
the United States of America;

 

“Warrants” means the warrants to purchase common stock of the Issuer, set out as
Exhibit B to the Securities Purchase Agreement; and

 

“winding up”, “dissolution”, “administration or “re-organization” of the Issuer
or corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which the Issuer or corporation
is incorporated or any jurisdiction in which the Issuer or corporation carries
on business, including the seeking of liquidation, winding up, re-organization,
dissolution, administration, arrangement, adjustment, protection or relief of
debtors.

 

1.2 Save where the contrary is indicated, any reference herein to:

 

  (a) the Securities Purchase Agreement or any other agreement or document shall
be construed as a reference to the Securities Purchase Agreement or, as the case
may be, such other agreement or document as the same may have been, or may from



--------------------------------------------------------------------------------

time to time be, amended, varied, novated or supplemented to the extent
expressly permitted by the terms of the Senior Loan Agreements;

 

  (b) a reference to any Person includes its successors and permitted
transferees and permitted assigns;

 

  (c) a statute shall be construed as a reference to such statute as the same
may have been, or may from time to time be, amended or re-enacted; and

 

  (d) a reference to the Senior Secured Credit Agreement, the Senior Guaranty,
the Senior Security Deposit Agreement and any other Senior Loan Agreement, shall
be construed as a reference to any such agreement as any such agreement may be
amended, restated, renewed, replaced, refinanced, supplemented or otherwise
modified from time to time, and to any agreement extending the maturity of,
refinancing or otherwise restructuring all or any portion of the obligations
under such agreements or any successor thereto;

 

1.3 Clause and Schedule headings are for ease of reference only. Unless the
context otherwise requires, words denoting the singular shall include the plural
and vice versa.

 

2. The Notes

 

The Notes having an aggregate principal amount of twenty-five million U.S.
dollars (U.S.$ 25,000,000) have been issued in twenty-five (25) Notes of equal
value.

 

3. Purpose

 

3.1 The proceeds of the Notes have been used by the Issuer for the making of
various loans to members of the HTCC Group.

 

4. Constitution of the Notes

 

4.1 The Issuer hereby covenants in favor of the Noteholders and each Noteholder
that it will duly perform and comply with the obligations expressed to be
undertaken by it in the Conditions (and for this purpose any reference in the
Conditions to any obligation or payment under or in respect of any Note shall be
construed to include a reference to any obligation or payment under or pursuant
to this provision). The Issuer hereby unconditionally and irrevocably
acknowledges the right of every Noteholder to the prompt production of a copy of
the Securities Purchase Agreement.

 

4.2 The covenant set out in Clause 4.1 shall inure to the benefit of the
Noteholders and each Noteholder and its/their (and any subsequent) successors
and permitted transferees, each of which shall be entitled severally to enforce
the covenant set out in Clause 4.1.

 

4.3 Each Noteholder shall be entitled to transfer or assign all or any of its
rights, benefits and obligations in respect of this Clause 4 solely in
accordance with Clause 6 (Transfers of Notes).



--------------------------------------------------------------------------------

5. Form and Title

 

5.1 The Notes are issued in registered form. The Issuer will maintain a register
(the “Register”) in respect of the Notes.

 

5.2 In these Conditions, the “holder” of a Note means the person in whose name
such Note is for the time being registered in the Register (or, in the case of a
joint holding, the first named thereof) and “Noteholder” shall be construed
accordingly. The holder of a Note shall (except as otherwise required by law) be
treated as the absolute owner of such Note for all purposes (whether or not it
is overdue and regardless of any notice of ownership, trust or any other
interest therein, any writing on any Note (other than the endorsed form of
transfer) or any notice of any previous loss or theft of such Note) and no
person shall be liable for so treating such holder.

 

6. Transfers of Notes

 

6.1 Subject to Article XI of the Securities Purchase Agreement, Clause 6.3 and
Clause 19, a Note may be transferred in whole (but not in part) upon surrender
of such Note, with the endorsed form of transfer duly completed, at the office
of the Issuer specified in Clause 21.1, together with such evidence as the
Issuer may reasonably require to prove:

 

  (a) the title of the transferor; and

 

  (b) the authority of the individuals who have executed the form of transfer.

 

The transfer of a Note will be effected without charge.

 

6.2 Within five (5) Business Days of the surrender of a Note in accordance with
Clause 6.1 above, the Issuer will register the transfer in question and deliver
a new Note to the relevant holder at its specified office or (at the request and
risk of such relevant holder) by uninsured first class mail (airmail if
overseas) to the address specified for the purpose by such relevant holder.

 

6.3 No Noteholder may require transfers to be registered during the period of
five (5) Business Days prior to the due date for any payment of principal in
respect of any Note.

 

7. Status

 

The Notes constitute direct, general and unconditional obligations of the Issuer
which will at all times rank subordinated to the Senior Obligations and pari
passu with all other present and future unsecured obligations of the Issuer.

 

8. Conditions Precedent to Issuance of the Notes

 

The conditions precedent for the issuance of the Notes have been duly satisfied.



--------------------------------------------------------------------------------

9. Representations and Warranties of the Issuer

 

The Issuer hereby repeats and on the Issue Date of any Note is deemed to repeat,
in favor of the Noteholders and each Noteholder, each of the representations and
warranties set out in Article III (Representations and Warranties of the
Company) of the Securities Purchase Agreement, as if each such representation
and warranty were set out herein, by reference to the then existing facts and
circumstances.

 

10. Covenants of the Issuer

 

10.1 The Issuer covenants with the Noteholders and each Noteholder that it shall
provide them with such financial and other information regarding the Issuer, its
business and assets as any Noteholder may from time to time reasonably require.

 

10.2 The Issuer covenants with and undertakes to the Noteholders and to each
Noteholder:

 

  (a) to inform each Noteholder promptly upon any of the representations and
warranties given or to be given by the Issuer in Article III of the Securities
Purchase Agreement becoming materially untrue or inaccurate, by reference to the
then existing facts and circumstances;

 

  (b) that it shall not issue or incur any bond, note, indebtedness, debenture
or debenture stock, except (i) pursuant to, or permitted under the terms of, the
Securities Purchase Agreement or the Senior Loan Agreements, and (ii) for the
purpose of redeeming any Note issued hereunder;

 

  (c) to supply the Noteholders and each Noteholder with the financial
information as set out in Article VI (Affirmative Covenants of the Issuer) of
the Securities Purchase Agreement; and

 

  (d) to promptly notify the Noteholders and each Noteholder of the occurrence
of a Mandatory Prepayment Event or a potential Mandatory Prepayment Event.

 

11. Redemption

 

11.1 Subject to the subordination provisions set forth in Clause 19, each Note
will be redeemed at its face amount on the Expiration Date, together with all
accrued interest and any other amount payable under the Notes. Redeemed Notes
will be cancelled and may not be reissued or resold.

 

11.2 The Issuer may redeem the Notes, in whole or in part, prior to the
Expiration Date

 

Provided that:

 

  (a) the Issuer shall give to the Noteholders not less than ten (10) Business
Days prior written notice of its intention to make any such prepayment;



--------------------------------------------------------------------------------

  (b) on the redemption of the whole of the Notes, the Issuer shall pay to the
Noteholders the face amount of the Notes, together with all accrued interest and
any other amount payable under the Notes;

 

  (c) the Issuer shall pay to the Noteholder on demand a sum equal to the
reasonable breakage costs incurred by the Noteholder as a result of redemption
of the Note prior to the end of the applicable Interest Period (as determined by
the Noteholder);

 

  (d) any redemption of part of the Notes will be subject to the minimum
prepayment of five million U.S. dollars (U.S.$ 5,000,000) and integral multiples
of one million U.S. dollars (U.S.$ 1,000,000), and any such prepayment shall be
applied by the Issuer pro rata towards the prepayment of the amounts of
principal of each of the Notes then outstanding; and

 

  (e) such redemption is expressly permitted by the terms of the Senior Secured
Credit Agreement and Clause 19 hereof.

 

12. Payments

 

12.1 On each date on which these Conditions require an amount to be paid by the
Issuer, the Issuer shall make the same available to Noteholders at the opening
of business on the due date for such payment by payment in U.S. dollars and in
immediately available cleared funds to a bank account of each Noteholder in New
York City or Budapest specified from time to time to the Issuer by such
Noteholder for this purpose.

 

12.2 If the date on which any payment is to be made under the Conditions is not
a Business Day then the Noteholders shall not be entitled to payment of such
amount until the next following Business Day and shall not be entitled to any
further interest or other payment in respect of any such delay.

 

12.3 All payments required to be made by the Issuer hereunder shall be made in
U.S. dollars and shall be calculated without reference to any set-off or
counterclaim and shall be made free and clear of any without any deduction for
or on account of any set-off or counterdown save as required by mandatory
provisions of law.

 

13. Taxes and Tax Credits

 

13.1 All sums payable in respect of the Notes shall be made free and clear of
and without withholding or deduction for or on account of any tax unless the
Issuer is required by law to make such a payment subject to the withholding or
deduction of tax, in which case to the extent that the Noteholder is the
Noteholder the sum payable by the Issuer in respect of which such withholding or
deduction is required to be made shall be increased to the extent necessary to
ensure that, after the making of such withholding or deduction, each Noteholder
receives and retains (free from any liability in respect of any such withholding
or deduction) a net sum equal to the sum which it would have received and so
retained had no such withholding or deduction been made or required to be made.



--------------------------------------------------------------------------------

13.2 If, at any time, the Issuer is required by law to make any withholding or
deduction from any sum payable by it hereunder (or if thereafter there is any
change in the rates at which or the manner in which such withholdings or
deductions are calculated), the Issuer shall promptly notify the Noteholder.

 

13.3 If, following the making of any increased payment by the Issuer pursuant to
Clause 13.1, a Noteholder receives or is granted a credit against, remission for
or repayment of any tax payable or suffered by it which is referable to such
deduction or withholding or such increased payment and which confers a genuine
benefit on such Noteholder, such Noteholder shall, to the extent that the
auditors of such Noteholder (acting as experts and not as arbitrators) are
reasonably satisfied that it can do so without prejudice to the retention of
such credit, remission or repayment, promptly reimburse the Issuer with such
amount as the auditors of such Noteholder (acting as experts and not as
arbitrators) shall reasonably determine and certify (substantiating in
reasonably sufficient detail the amount concerned but not including any matters
which such Noteholder fairly regards as confidential) to the Issuer to be such
proportion of such credit, remission or repayment as will leave such Noteholder
(after such reimbursement) in no better position (after tax) than would have
been the case had no such deduction or withholding been required to be made.

 

13.4 Reimbursement shall be made under Clause 13.3 above within seven (7) days
after a Noteholder has actually received the benefit of such exemption, credit,
emission or repayment, but any reimbursement shall include an amount in respect
of interest or repayment supplement on or in respect of tax actually received or
credited to such Noteholder in respect of such exemption, credit, remission or
repayment and such Noteholder shall not unreasonably delay the obtaining of such
benefit.

 

13.5 If a Noteholder is obliged to pay to the Issuer any sum under a Note and:

 

  (a) any such exemption, credit, remission or repayment as is referred to in
Clause 13.3 is subsequently withdrawn in whole or in part; or

 

  (b) such sum is paid on the basis that it would be allowed to such Noteholder
as a deduction or offset for taxation purposes in the accounting period of such
Noteholder and such assumption subsequently proves to be incorrect,

 

then the Issuer shall repay to such Noteholder promptly on demand such amount as
the auditors of such Noteholder (acting as experts and not as arbitrators) shall
reasonably determine and certify (substantiating in reasonably sufficient detail
the amount concerned and not including any matters which such Noteholder fairly
regards as confidential) to the Issuer to be such amount as will leave such
Noteholder (after such repayment) in no better position (after tax) than would
have been the case had no such circumstances mentioned in paragraphs (a) and (b)
above existed.



--------------------------------------------------------------------------------

14. Interest

 

14.1 The rate of interest on the Notes for each Interest Period shall be the
aggregate of the applicable:

 

  (a) Fixed Margin; and

 

  (b) Interbank Rate.

 

14.2 Except as otherwise provided herein in Clause 19 or otherwise, interest
shall be payable by the Issuer in U.S. dollars in advance on the first day of
each Interest Period (each such day, an “Interest Payment Date”).

 

14.3 The first Interest Period in respect of the Notes will commence on May 12,
2000 with the next Interest Payment Date being six (6) months thereafter.

 

14.4 Interest shall accrue from day to day from and including the last day of
the immediately preceding Interest Period to but excluding the last day of the
current Interest Period and shall be calculated at the rate specified in Clause
14.1.

 

15. Default Interest and Indemnity

 

15.1 If interest in respect of any Note which is due and payable by the Issuer
hereunder is not paid on the due date therefor or if any sum due and payable by
the Issuer under any judgment of any court in connection herewith is not paid on
the date of such judgment, such sum (the balance thereof for the time being
unpaid being herein referred to as an “unpaid sum”) shall bear interest at the
rate specified in Clause 14.1 beginning on such due date or, as the case may be,
the date of such judgment and ending on the date upon which the obligation of
the Issuer to pay is discharged.

 

15.2 Any interest which shall have accrued under Clause 15.1 in respect of an
unpaid sum shall be due and payable and shall be paid by the Issuer to the
relevant Noteholder(s) at the end of the period by reference to which it is
calculated or on such other date or dates as such Noteholder(s) may specify by
written notice to the Issuer, provided, however that any such interest which
shall have accrued as a result of an event which, but for the payment of such
accrued interest as provided in the proviso set forth in the definition of
“Interest Payment Default”, would become an Interest Payment Default, shall be
payable on the date upon which the obligation of the Issuer to pay such accrued
interest is discharged, whether in accordance with the definition of “Interest
Payment Default” or as otherwise provided herein.

 

15.3 The Issuer undertakes to indemnify each Noteholder against any cost, claim,
loss, expense (including legal fees) or liability, which it may sustain or incur
as a consequence of the occurrence of any default by the Issuer in the
performance of any of the obligations expressed to be assumed by it in respect
of the Notes.

 

16. Mandatory Prepayment Event

 

Upon the occurrence of any Mandatory Payment Event, the Issuer will, subject to
the provisions of Clause 19, immediately prepay to the Noteholders all the
outstanding principal and all interest and all other amounts payable under the
Notes.



--------------------------------------------------------------------------------

17. Replacement of Note

 

Subject to Article X of the Securities Purchase Agreement, if any Note is lost,
stolen, mutilated, defaced or destroyed, it may be replaced at the specified
office of the Issuer, subject to all applicable laws, upon payment by the
claimant of the expenses incurred in connection with such replacement and on
such terms as to evidence, security, indemnity and otherwise as the Issuer may
reasonably require. Mutilated or defaced Notes must be surrendered before
replacements will be issued.

 

18. Modification and Noteholders’ Resolutions

 

18.1 Any modification to these Conditions shall be agreed in writing between the
Issuer and Noteholders holding at least eighty per cent (80%) of the face amount
of the Notes and any such modifications so agreed shall be binding on all
further Noteholders, provided that no amendment, supplement or modification to,
or waiver of, any provision set forth in this Clause 18, Clause 19, Clause 22 or
Clause 23 may be effected without the prior written consent of the Facility
Agent (with the consent of the “Majority Lenders”, as defined in the Senior
Secured Credit Agreement), and any such amendment, supplement, modification or
waiver entered into without the prior written consent of the Facility Agent
shall be null and void and without any force and effect whatsoever.

 

18.2 Any resolution of Noteholders in relation to these Conditions may be made
in writing signed by or on behalf such Noteholders holding the relevant face
amount of Notes upon delivery to the Issuer by each such Noteholder of such
evidence as to its identity and its capacity as Noteholder as the Issuer may
reasonably require.

 

19. Subordination

 

19.1 The Issuer covenants and agrees, and the Noteholder by its acceptance
hereof likewise covenants and agrees, that all payments of the principal of and
interest and premium, if any, on the Notes and all other obligations of the
Issuer now or hereafter existing under or in respect of the Notes (including,
without limitation, amounts payable on account of the redemption provisions set
forth herein) (collectively, the “Subordinated Debt”) shall be subordinated in
accordance with the provisions of this Clause 19 to the prior payment in full of
all Senior Obligations. For purposes hereof, the Senior Obligations shall not be
deemed to have been paid in full until the Finance Parties shall have received
payment of the Senior Obligations in full in cash. In furtherance of the
foregoing, the Issuer and the Noteholder, by its acceptance hereof, agrees as
follows:

 

19.2 Upon payment or distribution of assets or securities of the Issuer of any
kind or character, whether in cash, property or securities, upon any dissolution
or winding up or total or partial liquidation or reorganization of the Issuer,
whether voluntary or involuntary, or in bankruptcy, insolvency, receivership or
other proceedings or upon an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of the Issuer, all Senior
Obligations shall first be paid in full in cash, or payment provided for in cash
or cash equivalents in a manner satisfactory to the Finance Parties, before any
direct or indirect payment or distribution, including, without limitation, by
exercise of set-off, of any cash, property or securities on account of principal
of (or premium, if any) or interest



--------------------------------------------------------------------------------

or any other amounts on or in respect of the Notes and to that end the Finance
Parties shall be entitled to receive directly, for application to the payment of
the Senior Obligations (to the extent necessary to pay all Senior Obligations in
full after giving effect to any substantially concurrent payment or distribution
to or provision for payment to the Finance Parties), any payment or distribution
of any kind or character, whether in cash, property or securities, in respect of
the Subordinated Debt. The Facility Agent is hereby irrevocably authorized and
empowered (in its own name or in the name of the Noteholders or otherwise), but
shall have no obligation, to demand, sue for, collect and receive payment or
distribution referred to herein and to file a claim and proofs of claim and take
such other action (including without limitation, voting the Subordinated Debt)
as it may deem necessary or advisable for the exercise or enforcement of any of
the rights or interests of the Noteholders hereunder.

 

19.3 No direct or indirect payment by or on behalf of the Issuer of principal of
(premium, if any), or interest on, or any other amount with respect to, the
Subordinated Debt, and no repurchase, redemption or other retirement of any
Note, whether pursuant to the terms of the Note, upon acceleration or otherwise,
shall be made if at the time of such payment, repurchase, redemption or
retirement, a Subordination Event has occurred for so long as such Subordination
Event shall not have been cured or waived in writing by all applicable parties;
provided, that the payment of accrued interest specified in the proviso in the
definition of “Interest Payment Default” may be paid in accordance with such
proviso; and provided, further, that on and after the Standstill Termination
Date, the Issuer may resume payments on account of the principal of (premium, if
any), and interest (including interest pursuant to Clause 15.1) and any other
amounts on the Note, subject to the provisions of Clause 19.1 and Clause 19.2
hereof;

 

19.4 (a) In the event that, notwithstanding the foregoing provisions prohibiting
such payment or distribution, the Noteholders shall have received any payment on
account of the Subordinated Debt at a time when such payment is prohibited by
such provisions before the Senior Obligations are paid in full, then and in such
event, such payment or distribution shall be received and held in trust by the
Noteholders apart from their other assets and forthwith paid over or delivered
to the Facility Agent in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of
the Senior Obligations in accordance with the terms of the Senior Loan
Agreements.

 

(b) Nothing contained in this Clause 19 will limit the right of the Noteholders
to take any action provided herein with respect to the Subordinated Debt;
provided that all Senior Obligations then due or thereafter declared to be due
shall first be paid in full before the Noteholders are entitled to receive any
payment from the Issuer of principal of, or interest on, or any other amounts
under any Note.

 

(c) Upon any payment or distribution of assets or securities referred to in this
Clause 19, the Noteholders shall be entitled to rely upon any order or decree of
a court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, and upon a certificate of
the receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making any such payment or



--------------------------------------------------------------------------------

distribution, delivered to the Noteholders for the purpose of ascertaining the
Persons entitled to participate in such distribution, the holders of the Senior
Obligations and other indebtedness of the Issuer, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Clause 19.

 

(d) No right of any present or future holder of any Senior Obligations to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act by any such holder, or by
any noncompliance by the Issuer or any Noteholder with the terms and provisions
and covenants herein regardless of any knowledge thereof such holder may have or
otherwise be charged with.

 

(e) The provisions of this Clause 19 are intended to be for the benefit of, and
shall be enforceable directly by, the holders of the Senior Obligations. The
Issuer and each Noteholder, by its acceptance hereof, each acknowledge that the
Finance Parties are relying upon the provisions of this Clause 19 in extending
such Senior Obligations.

 

19.5 Any payment or distribution to the Facility Agent, on behalf of the holders
of the Senior Obligations, pursuant to the provisions of this Clause 19 shall
entitle the Noteholder to a right of subrogation in respect thereof; provided,
however that all such subrogation rights are not exercisable until the Senior
Obligations shall have been paid in full.

 

19.6 Nothing contained in this Clause 19 or elsewhere in this Note is intended
to or shall impair, as between the Issuer and the Noteholder, the obligations of
the Issuer, which are absolute and unconditional, to pay to the Noteholder the
principal of (premium, if any), and interest on, the Note as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the Noteholder and creditors of the
Issuer other than the holders of the Senior Obligations nor shall anything
herein or therein prevent any Noteholder from exercising all remedies otherwise
permitted by applicable law upon the occurrence of a Mandatory Prepayment Event
under this Note, subject to the rights, if any, under this Clause 19 of the
holders of the Senior Obligations in respect of cash, property or securities of
the Issuer received upon the exercise of any such remedy.

 

19.7 As long as the Senior Obligations shall not have been paid in full, no
Noteholder will commence, or join with any creditor other than the holders of
the Senior Obligations in commencing, or directly or indirectly cause the Issuer
to commence or assist the Issuer in commencing, any proceeding referred to in
Clause 19.2.

 

19.8 All rights and interests hereunder of the holders of the Senior
Obligations, and all agreements and obligations of the Noteholders and the
Issuer under this Clause 19, shall remain in full force and effect irrespective
of:

 

(a) the lack of validity or enforceability of any provision under any Senior
Loan Agreement or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any other amendment or waiver of or
any consent to any departure from the Senior Loan Agreements, including, without
limitation, any



--------------------------------------------------------------------------------

increase in the Senior Obligations resulting from the extension of additional
credit to the Issuer or any of its subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Senior Obligations;

 

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Senior Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Senior Obligations or any other assets of the
Issuer or any of its subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of the Issuer or any of its subsidiaries; or

 

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Issuer or a subordinated creditor.

 

Each Noteholder and the Issuer hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Senior Obligations
and this Clause 19 and any requirement that the Facility Agent or any holder of
the Senior Obligations protect, secure, perfect or insure any security interest
or lien or any property subject thereto or exhaust any right or take any action
against the Issuer or any other person or entity or any collateral.

 

19.9 (a) The provisions of this Clause 19 shall continue to be effective or be
reinstated, and the Senior Obligations shall not be deemed to be paid in full,
as the case may be, if at any time any payment of any of the Senior Obligations
is rescinded or must otherwise be returned by the Facility Agent or any holder
of the Senior Obligations upon the insolvency, bankruptcy or reorganization of
the Issuer or otherwise, all as though such payment had not been made.

 

(b) The provisions of this Clause 19 shall (i) remain in full force and effect
until the payment in full of the Senior Obligations, (ii) be binding upon the
Issuer and each Noteholder and their respective successors, assigns and
transferees and (iii) inure to the benefit of, and be enforceable by, each
Finance Party and its successors, assigns and transferees.

 

20. Miscellaneous

 

20.1 No failure by any Noteholder to exercise, nor any delay by such Noteholder
in exercising, any right or remedy in respect of any of the Notes shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies herein provided are cumulative
and not exclusive of any other rights or remedies (whether provided by law or
otherwise).

 

20.2 Subject to Section 12.9 (Expenses) of the Securities Purchase Agreement,
the Issuer will pay all costs associated with the issuance of the Notes.



--------------------------------------------------------------------------------

21. Notices

 

21.1 Any notice required to be issued or delivered by any party hereto to any
other party hereto shall be issued or delivered, unless otherwise provided
herein, by letter, telephone or facsimile to, in the case of the Issuer, the
Issuer’s other representative as set out below and, in the case of any
Noteholder, to its representative specified on the Register (or to such other
representative or to such other address as such Noteholder may hereafter specify
in writing to the other parties hereto):

 

ISSUER

 

Address:       Teréz Krt, Budapest, Hungary

Tel:               + 36 1 474-7732

Facsimile:    + 36 1 474-0350

Attention of:             Kaj Ole Bertram

 

Copies to:

 

Legal Counsel

(Dr. Péter Lakatos—Köves & Partners Clifford Chance

Madách Trade Center, Madách Imre út 14, H-1075 Budapest,

Hungary

Fax: +36 1 268 1610

Tel: +36 1 268 1600)

 

and

 

Legal Counsel

Hungarian Telephone and Cable Corp.

100 First Stamford Place

Stamford, CT 06902

Fax: 203-348-9128

Tel: 203-348-9069

 

21.2 Any notice delivered by hand to the notice address of the addressee shall
be deemed to be served at the time of delivery, notices sent by facsimile shall
be deemed to be served upon completion of transmission and notices sent by first
class post or pre-paid recorded delivery shall be deemed to be served
forty-eight (48) hours after time of posting.

 

21.3 The Noteholder, by its acceptance hereof, understands and agrees that it
may receive a request pursuant to Section          of the Senior Secured Credit
Agreement and that the response to such request shall be required to be provided
to the Person indicated therein within fourteen (14) after delivery thereof or
the Noteholder shall be deemed to have consented to such request.

 

22. Law

 

The Notes are governed by, and shall be construed in accordance with, the laws
of the State of New York.



--------------------------------------------------------------------------------

23. Arbitration

 

23.1 New York or Hungarian Courts. Subject to Clause 23.2 below (Option to Refer
Disputes to Arbitration), the Issuer and the Noteholder irrevocably agrees for
the benefit of each of the Finance Parties that the courts of New York or
Hungary shall have the jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Note and, for such purposes, irrevocably submits to the jurisdiction
of such courts.

 

23.2 Option to Refer Disputes to Arbitration. Notwithstanding the provisions of
Clause 23.1 above (New York or Hungarian Courts), (a) in the event that the
Facility Agent deems it appropriate to assert its rights relating to this Note,
or (b) at the option of either the Issuer or the Noteholder in the event the
Facility Agent has not asserted its rights related hereto or at any time after
the Senior Obligations shall have been paid in full, such Person may, in its
sole discretion assert such rights in an arbitration proceeding under the
UNCITRAL Arbitration Rules as more particularly outlined in the Securities
Purchase Agreement which is incorporated herein by reference in its entirety.

 

23.3 Non-Exclusive Jurisdiction. This Clause 23.3 and Clauses 23.1 and 23.2 are
for the benefit of the Finance Parties and nothing in Clause 23.1 shall prevent
the Facility Agent from taking proceedings relating to a Dispute involving a
holder of any Note (other than Postabank or its affiliates) in any other courts
with jurisdiction. To the extent allowed by law, the Facility Agent may take
concurrent proceedings in any number of jurisdictions.

 

23.4 Service of Process for Arbitration Proceedings. Each party hereunder agrees
that the process by which any arbitration proceedings are begun may be served on
it by being delivered to the address identified in Clause 21 (Notices) or other
its registered office for the time being. If the appointment of the person(s)
mentioned in this Clause 23.4 ceases to be effective, such party shall
immediately appoint a further person to act on its behalf as agent for the
commencement of arbitration proceedings and, failing such appointment within
fifteen (15) days, any other party or the Facility Agent shall be entitled to
appoint such a person by notice to the other parties. Nothing contained in these
Conditions shall affect the right to serve process in any other manner permitted
by law.

 

23.5 Consent to Enforcement. Each party hereby consents generally in respect of
any proceedings to the giving of any relief or the issue of any process in
connection with such proceedings including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgement which may be made or given in such proceedings.

 

24. Language

 

The Notes shall be executed in the English language. The Notes may be translated
into the Hungarian language. In the event that any dispute or question of
interpretation arises, the English language version shall prevail.



--------------------------------------------------------------------------------

25. Amendment and Restatement

 

This Note amends and restates and is a substitute for, but is not in payment or
satisfaction of, the Unsecured Note no.     dated May 12, 1999 in the principal
amount of U.S. $1,000,000 from the Issuer to the Noteholder.



--------------------------------------------------------------------------------

EXECUTION

 

The Issuer

 

Executed and delivered

   )    Director

by Ole Bertram, President and

   )     

Chief Executive Officer

   )     

HUNGARIAN TELEPHONE AND

   )    Director/Secretary

CABLE CORP.

   )     

The Noteholder

         

signed by

   )    Director/Secretary

for and on behalf of

   )     

POSTABANK ÉS TAKARÉKPÉNZTÁR

   )     

RÉSZVÉNYTÁRSASÁG

   )     